Case 7:21-cr-00502-UA Document 10 Filed 08/13/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, °
Plaintiff, SCHEDULING ORDER
-against- 21 MJ 6017
ROHARIL CRUZ,
Defendant.
ween eee ee eee ---- x

 

The Court has scheduled a change of counsel conference for August 17, 2021 at 11:00
a.m, before Magistrate Judge Judith C. McCarthy using the Cisco Webex platform. Counsel will
be provided with a link to connect to the conference via video.

Members of the press and public may call 855-244-8681 and enter access code 180 002
7957 to listen to the proceeding, but will not be permitted to speak during the conference.
Persons granted remote access to proceedings are reminded of the general prohibition against
photographing, recording, and rebroadcasting of court proceedings. See Local Civil Rule 1.8.
Violation of these prohibitions may result in sanctions, including removal of court issued media
credentials, restricted entry to future hearings, denial of entry to future hearings, or any other
sanctions deemed necessary by the Court.

Counsel should be sure to consult the Court's Emergency Individual Rules and Practices,
available on the Court's website, and comply with the rules regarding conferences.

Dated: August 13, 2021

White Plains, New York

SO ORDERED:

colette e me Car

JUDITH C. McCARTHY
United States Magistrate Judge

 

 
